                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

RODNEY B. ALLEN,                            )
              Movant,                       )
vs.                                         )          No. 3:16-CV-336-K
                                            )          No. 3:96-CR-256-K (1)
UNITED STATES OF AMERICA,                   )
             Respondent.                    )

                    MEMORANDUM OPINION AND ORDER

      Before the Court is Rodney B. Allen’s (Movant) motion to vacate, set-aside, or

correct sentence pursuant 28 U.S.C. § 2255. For the following reasons, the Court denies

the motion.

                                 I. BACKGROUND

      After a jury trial, Movant was convicted of being a felon in possession of a firearm

in violation of 18 U.S.C. §§ 922(g)(1) and 924(e). He was subject to a sentence

enhancement under the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e),

because he had a conviction for Texas robbery and two convictions for Texas aggravated

robbery. He was sentenced to 293 months’ imprisonment. The judgment was affirmed

on appeal. United States v. Allen, 136 F.3d 137 (5th Cir. 1998), cert. denied, 118 S. Ct.

1399 (1998). Movant’s first 28 U.S.C. § 2255 motion was dismissed as barred by the

statute of limitations. Allen v. United States, No. 3:05-CV-1477-K (N.D. Tex. Jan. 16,

2006).

      The Fifth Circuit authorized a successive § 2255 motion on the issue of whether

his sentence under the ACCA was proper in light of Johnson v. United States, 135 S.Ct.
2551 (2015). In re Allen, No. 16-10399 (5th Cir. Jul. 19, 2016). Although Movant is

now on supervised release, his § 2255 motion is not moot, because if a ground regarding

alleged sentencing error has merit and the movant is on supervised release, a court may

grant relief in the form of a reduction in the term of supervised release. See Johnson v.

Pettiford, 442 F.3d 917, 918 (5th Cir. 2006) (the possibility that the district court may

alter the period of supervised release based on the petitioner having served excess prison

time, prevents a habeas petition from being moot).

               II. SCOPE OF RELIEF AVAILABLE UNDER § 2255

      “Relief under 28 U.S.C. § 2255 is reserved for transgressions of constitutional

rights and for a narrow range of injuries that could not have been raised on direct appeal

and would, if condoned, result in a complete miscarriage of justice.” United States v.

Gaudet, 81 F.3d 585, 589 (5th Cir. 1996) (citations and internal quotation marks

omitted). It is well-established that “a collateral challenge may not do service for an

appeal.” United States v. Shaid, 937 F.2d 228, 231 (5th Cir. 1991) (en banc) (quoting

United States v. Frady, 456 U.S. 152, 165 (1982)).

                      III. ARMED CAREER CRIMINAL ACT

      Movant contends that his sentence should not have been enhanced under the

Armed Career Criminal Act (ACCA) for his prior Texas robbery and aggravated robbery

convictions.

      Federal law forbids certain people—such as convicted felons, persons



                                            2
       committed to mental institutions, and drug users—to ship, possess, and
       receive firearms. § 922(g). In general, the law punishes violation of this
       ban by up to 10 years’ imprisonment. § 924(a)(2). But if the violator has
       three or more earlier convictions for a “serious drug offense” or a “violent
       felony,” [Section 924 of ] the Armed Career Criminal Act increases his
       prison term to a minimum of 15 years and a maximum of life. § 924(e)(1);
       Johnson v. United States, 559 U.S. 133, 136, 130 S.Ct. 1265, 176 L.Ed.2d
       1 (2010). The Act defines “violent felony” as follows”

              any crime punishable by imprisonment for a term exceeding one
              year ... that—

              (i) has as an element the use, attempted use, or threatened use of
              physical force against the person of another; or

              (ii) is burglary, arson, or extortion, involves use of explosives, or
              otherwise involves conduct that presents a serious potential risk of physical
              injury to another. § 924(e)(2)(B) (emphasis added).

Johnson, 135 S.Ct. at 2555-56. Subsection (i) is known either as the force clause, United

States v. Lerma, 877 F.3d 628, 630 (5th Cir. 2017), or as the elements clause, United

States v. Taylor, 873 F.3d 476, 477 n.1 (5th Cir. 2017). The four offenses listed in

subsection (ii) are referred to as the “enumerated offenses,” see United States v. Davis, 487

F.3d 282, 285 (5th Cir. 2007), or as the “enumerated offenses clause,” Taylor, 873 F.3d

at 477 n.1. The remainder of the subsection is known as the “residual clause,” Johnson,

135 S.Ct. 2555-56.

       Johnson held that the imposition of an increased sentenced under ACCA’s residual

clause violates the Constitution’s guarantee of due process because the residual clause

is unconstitutionally vague. Johnson, 135 S. Ct. at 2563. This holding is retroactively




                                                3
available on collateral review. Welch v. United States, 136 S.Ct. 1257, 1268 (2016). After

Johnson, a crime is a violent felony under ACCA only if it is one of the enumerated

offenses, or if it qualifies under the force clause. United States v. Moore, 711 F. App’x

757, 759 (5th Cir. 2017) (per curiam).

A.    Texas Robbery

      The Texas robbery statute under which Movant was convicted provided in part:

      (a) A person commits an offense if, in the course of committing theft as
      defined in Chapter 31 and with intent to obtain or maintain control of the
      property, he:

            (1) intentionally, knowingly, or recklessly causes bodily injury to
      another; or

             (2) intentionally or knowingly threatens or places another in fear of
             imminent bodily injury or death.

Tex. Penal Code § 29.02(a).

      The Fifth Circuit has recently held that Texas robbery is a violent felony under

the ACCA, regardless of whether the offense was committed by injury or by threat of

injury. United States v. Burris, 920 F.3d 942, 948-958 (5th Cir. 2019).

B.    Texas Aggravated Robbery

      The Texas aggravated robbery statute under which Movant was convicted

provided in part:

      (a) A person commits an offense if he commits robbery as defined in
      Section 29.02, and he:




                                            4
              (1) causes serous bodily injury to another;

              (2) uses or exhibits a deadly weapon; or

              (3) causes bodily injury to another person or places another in fear of
              imminent bodily injury or death, if the other person is:

                     (A) 65 years of age or older; or

                     (B) a disabled person.

Tex. Penal Code § 29.03(a).

       Texas aggravated robbery is a violent felony under the ACCA. See United States

v. Nunez-Medrano, 751 Fed. Appx. 494, 497 (5th Cir. 2018); United States v. Lerma,

877 F.3d 628, 633-36 (5th Cir. 2017). Because robbery is a necessary element of

aggravated robbery, see Lerma, 877 F.3d at 633-34, and robbery is a violent felony, see

Burris, 920 F.3d at 948-958, it necessarily follows that aggravated robbery is a violent

felony.

                                  IV. CONCLUSION

       For the foregoing reasons, the § 2255 motion is DENIED with prejudice.

       In accordance with Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(c) and after

considering the record in this case, the movant is DENIED a Certificate of Appealability.

The movant has failed to show (1) that reasonable jurists would find this Court’s

“assessment of the constitutional claims debatable or wrong,” or (2) that reasonable

jurists would find “it debatable whether the petition states a valid claim of the denial of




                                              5
a constitutional right” and “debatable whether [this Court] was correct in its procedural

ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

      If the movant files a notice of appeal, she must pay the $505.00 appellate filing

fee or submit a motion to proceed in forma pauperis and a properly signed certificate of

inmate trust account.

      IT IS SO ORDERED.

      Signed July 9th, 2019.


                                                ________________________________
                                                ED KINKEADE
                                                UNITED STATES DISTRICT JUDGE




                                            6
